 
 
I 
108th CONGRESS
2d Session
H. R. 4989 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Schiff (for himself, Mr. Conyers, Mrs. Jones of Ohio, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require an annual Department of State report on information relating to the promotion of religious freedom, democracy, and human rights in foreign countries by individuals, nongovernmental organizations, and the media in those countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Liberty List Act. 
2.Statement of purposeThe purpose of this Act is to— 
(1)highlight the work and accomplishments of individuals, nongovernmental organizations, and the media that promote respect for religious freedom, democracy, and human rights in foreign countries; 
(2)draw attention to the conditions in such countries in which these individuals, nongovernmental organizations, and media struggle; 
(3)offer protection for these individuals, nongovernmental organizations, and media by identifying them to the international community; and 
(4)emphasize the special significance of respect for religious freedom, democracy, and human rights in United States foreign policy. 
3.Annual report on promotion of religious freedom, democracy, and human rights in foreign countries by individuals, nongovernmental organizations, and the media in those countries 
(a)Annual reportThe Foreign Assistance Act of 1961 is amended by adding after section 116 (22 U.S.C. 2151n) the following new section: 
 
116A.Annual report on promotion of religious freedom, democracy, and human rights in foreign countries 
(a)ReportThe Secretary of State shall annually submit to Congress a full and complete report regarding the promotion of religious freedom, democracy, and internationally recognized human rights in foreign countries by individuals, nongovernmental organizations, and media groups and organizations in those countries. The report shall be entitled the Annual Report on the Promotion of Religious Freedom, Democracy, and Human Rights in Foreign Countries by Individuals, Nongovernmental Organizations, and Media Groups and Organizations. 
(b)PreparationThe Secretary shall prepare the Annual Report with the assistance of the Assistant Secretary of State for Democracy, Human Rights, and Labor and the Ambassador at Large for International Religious Freedom. 
(c)ContentsThe Annual Report shall contain, with respect to a foreign country, the following information: 
(1)An identification of individuals in the country who have made significant efforts to promote religious freedom, democracy, or internationally recognized human rights in that country, together with a description of the nature and extent of those efforts and an assessment of progress made as a result of those efforts. 
(2)An identification of nongovernmental organizations in the country that have made significant efforts to promote religious freedom, democracy, or internationally recognized human rights in that country, together with a description of the nature and extent of those efforts and an assessment of progress made as a result of those efforts. 
(3)An identification of media groups and organizations in the country that have made significant efforts to promote religious freedom, democracy, or internationally recognized human rights in that country, together with a description of the nature and extent of those efforts and an assessment of progress made as a result of those efforts. 
(d)OrganizationThe Annual Report shall be organized in three parts, as follows: 
(1)Part I shall consist of the identification of individuals (and the associated assessment of their efforts) under subsection (b)(1). 
(2)Part II shall consist of the identification of nongovernmental organizations (and the associated assessment of their efforts) under subsection (b)(2). 
(3)Part III shall consist of the identification of media groups and organizations (and the associated assessment of their efforts) under subsection (b)(3). 
(e)Time for submissionThe Secretary shall submit the Annual Report together with, but not as part of, the presentation materials for security assistance programs proposed for each fiscal year. 
(f)Classification 
(1)Unclassified formExcept as provided in paragraph (2), the Annual Report shall be submitted in unclassified form. 
(2)Classified annexThe Secretary may withhold the identification of an individual, nongovernmental organization, or media group or organization (including the associated assessment) if the Secretary determines that disclosure would endanger or harm such individual, nongovernmental organization, or media group or organization. If the Secretary makes such a determination, the Secretary shall disclose such identification (and associated assessment) in a classified annex. 
(g)DefinitionsIn this section: 
(1)Annual ReportThe term Annual Report means the Annual Report on the Promotion of Religious Freedom, Democracy, and Human Rights in Foreign Countries by Individuals, Nongovernmental Organizations, and Media Groups and Organizations required under subsection (a). 
(2)Internationally recognized human rightsThe term internationally recognized human rights has the meaning ascribed to it in section 116(a). 
(3)Media group or organizationThe term media group or organization means a group or organization that gathers and disseminates news and information to the public (through any medium of mass communication) in a foreign country in which the group or organization is located, except that the term does not include a group or organization that is primarily an agency or instrumentality of the government of the foreign country. The term includes an individual who is an agent or employee of the media group or organization who acts within the scope of such agency or employment. 
(4)Nongovernmental organizationThe term nongovernmental organization means an organization that works at the local level to promote religious freedom, democracy, or human rights in a foreign country in which the organization is located, except that the term does not include an organization that is primarily an agency or instrumentality of the government of the foreign country. The term includes an individual who is an agent or employee of the nongovernmental organization who acts within the scope such agency or employment. 
(5)Religious freedomThe term religious freedom means the internationally recognized right to freedom of religion and religious belief and practice, as set forth in the international instruments referred to in paragraph (2) of section 2(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a)) and as described in paragraph (3) of such section. 
(6)SecretaryThe term Secretary means the Secretary of State.. 
(b)Effective dateSection 116A of the Foreign Assistance Act of 1961, as added by subsection (a), shall apply to reports submitted more than one year after such date. 
 
